DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on May 20, 2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as obvious over  Deka (US 2016/0281281 A1), in view of Dergarabedian et al. (US 4603075) (“Dergarabedian”).
With respect to claim 1, Deka discloses a component comprising a first fiber layer comprising a first plurality of fibers, and a foundation scrim, wherein the foundation scrim is formed from a composition comprising a thermoplastic material (abstr., 0005, 0022, 0023), wherein at least a portion of the first plurality of fibers extends into the foundation scrim and is entangled with the foundation scrim (abstr., 0032).  Deka discloses the foundation scrim is generally formed of polyester and the first fiber layer formed of polyester (0023, 0029), and is silent with respect to the at least one of a melt temperature, and a softening temperature of the thermoplastic material being lower than at least one melt temperature, a softening temperature and a decomposition temperature of the first plurality of fibers.  Dergarabedian discloses that polypropylene and polyester are interchangeable in scrims of composites including scrims and nonwoven fiber layers comprising polyester (col. 2, lines 5-55).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the foundation scrim of Deka of polypropylene as polypropylene and polyester are interchangeable materials in components comprising nonwoven fiber layers and scrims.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that in the component of Deka and Dergarabedian a melt temperature of the thermoplastic material would be lower than a melt temperature of the first plurality of fibers as it is known in the art that the melt temperature of polypropylene is lower than the melt temperature of polyester.
Regarding the component being an article of footwear, that recitation in the preamble has been interpreted as a recitation of intended use.  Since the references teach all the elements of the component it would be expected that the component according to the references would be capable to perform as intended.
Regarding claim 2, Deka and Dergarabedian teach the component of claim 1.  The recitation “wherein the component is an upper of the article of footwear” has been interpreted as a recitation of intended use.  Since the references teach all of the elements of the component it would be expected that the component according to the references is capable to perform as intended.
As to claim 3, Deka and Dergarabedian teach the component of claim 1.  Deka discloses the first plurality of fibers comprises a polymeric composition comprising at least one polymer (0028, 0029).
With respect to claim 4, Deka and Dergarabedian teach the component of claim 1.  Deka does not disclose explicitly the first fiber layer is a nonwoven textile.  Dergarabedian discloses a component comprising a fiber layer and a scrim layer, wherein the fiber layer is a nonwoven textile (abstr., col. 2, lines 40-44).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the first fiber layer of Deka as a nonwoven textile, as nonwoven textiles are known in the art of components including scrims and fiber layers.   It has been held to select a known material based in its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 5, Deka and Dergarabedian teach the component of claim 1.  Deka discloses a second fiber layer comprised of a second plurality of fibers, wherein the first fiber layer is adjacent a first surface of the foundation scrim, and the second fiber layer is adjacent an opposite second surface of the foundation scrim (0021, Fig. 1).
As to claim 6, Deka and Dergarabedian teach the component of claim 1.  
Deka discloses the foundation scrim is generally formed of polyester and the first fiber layer is formed of polyester (0023, 0029), but is silent with respect to the at least one of a melt temperature, and a softening temperature of the thermoplastic material being lower than at least one melt temperature, a softening temperature and a decomposition temperature of the second plurality of fibers.  Dergarabedian discloses that polypropylene and polyester are interchangeable in scrims of composites including scrims and nonwoven fiber layers comprising polyester (col. 2, lunes 5-55).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the foundation scrim of Deka of polypropylene as polypropylene and polyester are interchangeable materials in components comprising nonwoven fiber layers and scrims.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that in the component of Deka and Dergarabedian a melt temperature of the thermoplastic material would be lower than a melt temperature of the second plurality of fibers as it is known in the art that the melt temperature of polypropylene is lower than the melt temperature of polyester.
As to claim 7, Deka and Dergarabedian teach the component of claim 5.  Deka discloses the second plurality of fibers comprises a polymeric composition comprising at least one polymer (0028, 0029).
With respect to claim 8, Deka and Dergarabedian teach the component of claim 5.  Deka does not disclose explicitly the second fiber layer is a nonwoven textile.  Dergarabedian discloses a component comprising a fiber layer and a scrim layer, wherein the fiber layer is a nonwoven textile (abstr., col. 2, lines 40-44).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the second fiber layer of Deka as a nonwoven textile, as nonwoven textiles are known in the art of components including scrims and fiber layers.   It has been held to select a known material based on its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Revill et al. (US 4602442).
With respect to claims 1-8, Revill discloses a component of an article of footwear (abstr.), the component comprising a first fiber layer comprising a first plurality of fibers, and a foundation scrim, wherein the foundation scrim is formed from a composition comprising a thermoplastic material (col. 2, lines 43-62), wherein at least a portion of the first plurality of fibers extends into the foundation scrim and is entangled with the foundation scrim – implied in the first plurality of fibers being needled to the scrim (col. 5, lines 52-57), wherein a melt temperature of the thermoplastic material is lower than a melt temperature of the first plurality of fibers – Revill discloses that scrim can be formed of polypropylene (col. 2, lines 48-62) and the first fiber layer formed of polyester (col. 2, lines 37-40); it is known in the art that the melt temperature of polypropylene is lower than the melt temperature of polyester.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dergarabedian et al. (US 4603075) (“Dergarabedian”).
With respect to claim 1, Dergarabedian discloses a component of an article of footwear, the component comprising a first fiber layer comprising a first plurality of fibers, and a foundation scrim, wherein the foundation scrim is formed from a composition comprising a thermoplastic material (abstr., col. 2, lines 6-55), wherein at least a portion of the first plurality of fibers extends into the foundation scrim and is entangled with the foundation scrim – implied in the first plurality of fibers being needle-punched to the scrim (col. 1, lines 46-51), wherein a melt temperature of the thermoplastic material is lower than a melt temperature of the first plurality of fibers - Dergarabedian discloses that scrim can be formed of polypropylene and the first fiber layer formed of polyester (col. 2, lines 5-55) and it is known in the art that the melt temperature of polypropylene is lower than the melt temperature of polyester.
Regarding claim 2, Dergarabedian teaches the component of claim 1.  The recitation “wherein the component is an upper of the article of footwear” has been interpreted as a recitation of intended use.  Since the reference teaches all of the elements of the component it would be expected that it is capable to perform as intended.
As to claim 3, Dergarabedian teach the component of claim 1.  Deka discloses the first plurality of fibers comprises a polymeric composition comprising at least one polymer (col. 2, lines 40-46).
With respect to claim 4, Dergarabedian teaches the component of claim 1.  Dergarabedian discloses a component wherein the first fiber layer is a nonwoven textile (abstr., col. 2, lines 40-44).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as obvious over Dergarabedian et al. (US 4603075) (“Dergarabedian”) in view of Deka (US 2016/0281281 A1).
Regarding claim 5, Dergarabedian teaches the component of claim 1, but is silent with respect to a second fiber layer comprised of a second plurality of fibers, wherein the first fiber layer is adjacent a first surface of the foundation scrim, and the second fiber layer is adjacent an opposite second surface of the foundation scrim (0021, Fig. 1).  Deka discloses a component comprising a first fiber layer, a second fiber layer and a scrim between the fiber layers, the second fiber layer comprised of a second plurality of fibers, wherein the first fiber layer is adjacent a first surface of the foundation scrim, and the second fiber layer is adjacent an opposite second surface of the foundation scrim (abstr., 0021-0028).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the component of Dergarabedian comprising a second fiber layer comprised of a second plurality of fibers, wherein the first fiber layer is adjacent a first surface of the foundation scrim, and the second fiber layer is adjacent an opposite second surface of the foundation scrim, as it is known in the art of components comprising a nonwoven fabric layer and a scrim to include a second fiber layer as recited in the claim; duplication of parts has no patentable significance unless new and unexpected result is produced (MPEP 2144.04(VI)).
As to claim 6, Dergarabedian and Deka teach the component of claim 5.  Dergarabedian discloses the scrim formed of polypropylene (col. 2, lines 6-11) and Deka discloses the second plurality of fibers formed of polyester (0028, 0029), thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that a melt temperature of the thermoplastic material would be lower than a melt temperature of the second plurality of fibers as it is known in the art that the melt temperature of polypropylene is lower than the melt temperature of polyester.
As to claim 7, Dergarabedian and Deka teach the component of claim 5.  Deka discloses the second plurality of fibers comprises a polymeric composition comprising at least one polymer (0028, 0029).
With respect to claim 8, Dergarabedian and Deka teach the component of claim 5.  Dergarabedian discloses a component comprising a fiber layer and a scrim layer, wherein the first fiber layer is a nonwoven textile (abstr., col. 2, lines 40-44).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the second fiber layer in the component of Dergarabedian and Deka as a nonwoven textile, as nonwoven textiles are known in the art of components including scrims and fiber layers.  It has been held to select a known material based on its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  Duplication of parts has no patentable significance unless new and unexpected result is produced (MPEP 2144.04(VI)).



Information Disclosure Statement
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783